       CASE 0:20-cr-00193-MJD-ECW Doc. 48 Filed 12/10/20 Page 1 of 1




PAUL ENGH                                                   (612) 252-1100
LAWYER                                                      SUITE 260
                                                            650 THIRD AVENUE SOUTH
                                                            MINNEAPOLIS, MN 55402
                                                            FAX: (612) 339-7851

December 10, 2020

Magistrate Judge Elizabeth Cowan Wright
United States Courthouse
316 North Robert Street
St. Paul, MN 55101

RE: United States v. Michael Robert Solomon, 20-193 (MJD/ECW)

Dear Magistrate Judge Wright,

Mr. Solomon will not be filing pretrial motions. Best.

                                            Sincerely yours,

                                            /s/ Paul Engh

                                            Paul Engh

PE/cm
cc: Drew Winter, AUSA
    Michael Robert Solomon
